Citation Nr: 1017994	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-04 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for loss of vision in right eye.

2.  Entitlement to service connection for pain in the right 
side of the head.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to 
August 1945.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania and a June 2007 rating decision by 
the RO in Cleveland, Ohio. 

During the pendency of the appeal, the Veteran's claims file 
has been transferred to the jurisdiction of the New York, New 
York RO. 

The Veteran was scheduled to appear before the Board on 
December 5, 2008 for a hearing at the New York, New York RO.  
In a November 2008 letter, however, the Veteran requested 
that his hearing be cancelled and that the Board make a 
decision based on the evidence of record.  The Veteran's 
request for a Board hearing is therefore considered 
withdrawn.  38 C.F.R. § 20.704 (2009). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for pain in 
the right side of the head is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service- connected loss of vision in the right 
eye was productive of blindness with no light perception.  
There was no blindness in the nonservice- connected left eye. 



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
loss of vision in the right eye have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.79, 
Diagnostic Codes 6066-6070 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in March 2007.  The 
letter also provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  After issuance of the March 2007 
letter, and opportunity for the Veteran to respond, the 
December 2007 statement of the case (SOC) reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, he was afforded VA 
examinations in December 2005 and March 2007 that were fully 
adequate for the purposes of rendering this decision.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Laws and Regulations- Increased Rating Claims Generally

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analyses in the following decision are therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000). 


Specific Legal Criteria- Loss of Vision

The Veteran's service-connected impairment, central visual 
acuity, right eye movement at one inch, with strabismus is 
currently assigned a 30 percent disability rating under 
Diagnostic Code 6070 for blindness in one eye, having only 
light perception, with normal vision in the other eye at 
20/20. 

The Board acknowledges that the schedule for rating 
disabilities of the eye was amended effective December 10, 
2008, however, such amendments are only applicable to claims 
filed on or after December 10, 2008.  73 Fed. Reg. 66543 
(November 10, 2008); See 38 C.F.R. § 4.75-4.84(a). 

In this case, service connection has only been established 
for the Veteran's right eye (not also his left eye).  Where 
only one eye is service connected and the Veteran is not 
blind in both eyes, which this Veteran is not, the other eye 
is considered normal for rating purposes.  See 38 C.F.R. § 
3.383(a)(1); see also 38 C.F.R. § 4.14 (manifestations not 
resulting from the service-connected disability may not be 
used in establishing the service-connected evaluation).  
Compensation is payable for the combination of service- 
connected and nonservice-connected disabilities of blindness 
in one eye as a result of service-connected disability and 
blindness in the other eye as a result of nonservice- 
connected disability as if both disabilities were service- 
connected, provided the nonservice-connected disability is 
not the result of the Veteran's own willful misconduct.  38 
C.F.R. § 3.383(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements, or counting fingers cannot be accomplished at 
three feet.  See 38 C.F.R. § 4.79.

The 30 percent rating assigned for the Veteran's right eye 
disability is the maximum schedular rating that may be 
granted under Diagnostic Code 6070.  See 38 C.F.R. § 4.84a.  
As noted above, however, if the visual acuity in his left eye 
decreases so much that he becomes blind in that eye, then he 
may be compensated for blindness as if blindness in both eyes 
was service connected.  Thus, in order to warrant a 
disability rating higher than 30 percent for his service-
connected right eye disability, the medical evidence would 
have to show he has loss of use or blindness in his 
nonservice-connected left eye.

However, the medical evidence clearly shows the Veteran is 
not blind in his nonservice-connected left eye.  For example, 
an October 2007 VA treatment record lists corrected visual 
acuity of 20/40 for the left eye, while the December 2005 and 
March 2007 VA examination reports note that his corrected 
visual acuity for his left eye was 20/30 for distant vision 
and near vision.  Thus, because he does not have loss of use 
or blindness in his nonservice-connected left eye, as 
described at 38 C.F.R. § 4.79, his nonservice- connected left 
eye may not be considered in rating his service-connected 
right eye disability.  Since his nonservice-connected left 
eye may not be considered, and he has been maximally rated 
for his service-connected right eye, there simply is no basis 
to assign a schedular rating higher than 30 percent under 
Diagnostic Code 6070.

The Board has considered other potentially applicable rating 
criteria as well, but finds that an evaluation higher than 30 
percent is not warranted under any diagnostic code.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  As the objective and competent medical evidence 
of record reflects that the Veteran clearly retained both 
eyes, the provisions of Diagnostic Code 6066 for anatomical 
loss of one eye are not for application.  An evaluation in 
excess of 30 percent is not available under Diagnostic Code 
6080, pertaining to impairment of field of vision.  In this 
regard, the RO has not recognized impairment in field vision 
of the right eye due to a disease of the optic nerve.  See 38 
C.F.R. § 4.76.  As the Veteran is also not service-connected 
for congestive or inflammatory glaucoma or tuberculosis of 
the right eye, Diagnostic Codes 6013 and 6010 are 
inapplicable.  Finally, as there is no evidence of diplopia, 
the provisions of Code 6090 are also not in order. 

In this circumstance, though, the Board must still consider 
whether the Veteran is entitled to an extra-schedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  
Here, the Board finds that the disability picture presented 
by the Veteran's loss of vision in right eye is appropriately 
contemplated by the rating schedule.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted. Thun.  Id. 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating higher than 30 percent for the loss of vision in right 
eye.  The doctrine of reasonable doubt, therefore, is not for 
application and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990). 


ORDER

Entitlement to an increased rating, in excess of 30 percent 
for the loss of vision in right eye, is denied.


REMAND

The Veteran contends that service connection is warranted for 
pain in the right side of the head as a result of trauma to 
his right eye during service.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The threshold for triggering VA's duty to 
provide an examination is low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

The Veteran underwent a VA examination in April 2007.  The 
examiner noted that the Veteran had right sided 
orbital/temporal pain that was possibly associated with his 
strabismus but that such a relationship would be mere 
speculation.  The Board notes that pain is not in and of 
itself a disability.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied). 

However, in a June 2007 VA treatment note, a VA 
ophthalmologist reported that the Veteran had long standing 
right sided temporal/orbit pain that was most likely a 
headache due to migraine headaches.  As there is potential 
evidence of a current headache disability related to the 
Veteran's eye trauma, an examination is needed so that a 
medical professional can express an opinion based on a review 
of the record and consideration of a complete history as to 
whether the Veteran has a current headache disability and 
whether it is related to service.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the disability 
on appeal.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  Appropriate efforts 
must be made to obtain all available VA 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the Veteran should be 
scheduled for a VA examination.  The 
claims file must be provided to the 
examiner prior to the examination.  All 
indicated evaluations, studies, and tests 
should be accomplished and any such 
results must be included in the 
examination report.  After performing the 
examination, the examiner should provide 
opinion as to whether the Veteran has a 
current headache disability. 

If the examiner determines that the 
Veteran has a current headache 
disability, the examiner should provide 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the Veteran's current 
headache disability had its onset during 
service, was manifested within one 
thereafter or is in any way related to 
the trauma sustained by the Veteran in 
service or to the service-connected right 
eye disability.  The examiner should 
provide the rationale for all opinions 
provided.

3.  Then re-adjudicate the claim.  If the 
determination remains unfavorable to the 
Veteran, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


